SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION Proxy Statement Pursuant to Section 14(c) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Information Statement []Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) [X]Definitive Information Statement []Definitive Additional Materials PORTAGE RESOURCES INC. (Name of Registrant as Specified in its Charter) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. (Name of Person(s) Filing Information Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: 0 (5)Total fee paid: 0 [] Fee paid previously with Preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously. Identify the previous filing by registration filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No. (3)Filing Party: Date Filed: May 2, 2008 -1- PORTAGE RESOURCES INC. 990 Richard Street, Saint Wenceslas, Quebec, Canada, V3E 2Z3 NOTICE OF WRITTEN RESOLUTION OF SHAREHOLDERS OF RECORD ON APRIL 30, 2008 NOTICE IS HEREBY GIVEN that, on April 30, 2008, the management of Portage Resources Inc., a Nevada corporation (the "Corporation"), solicited votes from selected shareholders of record (“Selected Shareholders”) as of April 30, 2008, to consider and act upon: 1. The Directors' proposal and resolution to approve the forward split of the outstanding shares of the Corporation’s common stock on the basis of thirty-nine (39) new shares for every one share outstanding held (‘40 for 1’) thereby increasing our issued shares of common stock from 1,593,000 shares to 63,720,000 shares; and 2. The Directors' proposal and resolution to approve the amendment to our Articles of Incorporation to increase our authorized capital stock from Two Hundred Million (200,000,000) shares of Common Stock at$0.001 par value per share to Five Hundred Million (500,000,000) shares of Common Stock at$0.001 par value per share The Selected Shareholders, who hold 1,200,000 shares of the total 1,593,000 issued and outstanding shares, approved the above motions in written resolutions.
